NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                        AUG 24 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 AIQIN LI,                                         No.    14-70761

                   Petitioner,                     Agency No. A089-878-454

   v.
                                                   MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                   Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 16, 2016**

Before:       O’SCANNLAIN, LEAVY, and CLIFTON, Circuit Judges.

        Aiqin Li, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s decision denying her application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act, Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010), and we deny the petition for review.

      We do not consider the materials attached to and referenced in Li’s opening

brief that are not part of the administrative record. See Fisher v. INS, 79 F.3d 955,

963-64 (9th Cir. 1996) (en banc).

      Substantial evidence supports the agency’s adverse credibility determination

based on Li’s inconsistent testimony regarding who performed her baptism, and

the lack of detailed testimony regarding her church attendance in the United States

and the location of her detention in China. See Shrestha, 590 F.3d at 1048; see Jin

v. Holder, 748 F.3d 959, 966 (9th Cir. 2014) (credibility finding reasonable in the

totality of the circumstances, including lack of detail in testimony). Thus, in this

case, Li’s asylum and withholding of removal claims fail. See Farah v. Ashcroft,

348 F.3d 1153, 1156 (9th Cir. 2003) (denying both asylum and withholding of

removal where adverse credibility determination is supported).

      Substantial evidence also supports the agency’s denial of Li’s CAT claim

because it is based on the same testimony the agency found not credible, and Li

                                          2                                    14-70761
does not point to any other evidence in the record that compels the conclusion that

it is more likely than not she would be tortured by or with the consent or

acquiescence of a public official in China. See id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                          3                                  14-70761